Citation Nr: 0526681	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In an August 2002 decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the Board's decision to the United States 
court of Appeals for Veterans Claims (Court).

In a March 2003 order, the Court granted the Secretary's 
Motion for Remand of the Board's August 2002 decision and to 
Stay Proceedings. Pursuant to the actions requested in the 
Motion, the Court vacated the Board's aforementioned decision 
and remanded the issue of service connection for PTSD to the 
Board for issuance of a readjudication decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).

The case was remanded to the RO in September 2003 for 
additional development of the record and compliance with the 
VCAA.  It was returned to the Board for further appellate 
consideration in August 2005.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran's active military service included a tour in 
the Republic of Vietnam, from April 1966 to March 1967; his 
military occupational specialty (MOS) was field wireman.

3.  Neither the veteran's participation in combat nor a 
stressor supporting a diagnosis of PTSD has been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received in August 1995, well 
before the enactment of the VCAA.  

At the outset of the veteran's claim for PTSD, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in October 1997, provided 
notice to the veteran of the evidence necessary to support 
his claim for PTSD.  Supplemental statements of the case 
dated in December 1997, April 2000, June 2000, March 2002, 
and March 2005 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in December 1996, October 2000, 
February 2001, and February 2004 also instructed veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence supportive of the 
claim.  Specifically, the February 2004 letter indicated that 
the veteran should provide VA with any evidence or 
information he possessed pertaining to his claim.  He was 
also instructed on the evidence necessary to establish 
service connection for PTSD.  

In addition, pertinent treatment records have been obtained.  
The RO has attempted to verify the veteran's claimed 
stressors through his service branch, and the United States 
Center for Research of Unit Records (CURR).  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The veteran has, on various 
occasions, indicated that he has no further evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In the veteran's case, his service personnel records show 
that he served in the army in Vietnam from April 5, 1966, to 
March 28, 1967, as a wireman.  He was assigned to C Battery, 
2d Howitzer Battalion, 17th Artillery, of the 1st Air Cavalry 
Division.

In testimony presented at a personal hearing held at the RO 
in December 1997 and in correspondence submitted to VA, the 
veteran maintains that his awards and decorations include the 
Purple Heart Medal, Combat Infantry Badge, and Bronze Star 
Medal.  He testified that he had been awarded the Purple Heat 
for a punji stick wound he sustained while performing a 
tunnel mission as a "tunnel rat" during an operation in June 
1966.  Subsequent to his hearing, he related that his unit, C 
Battery, 2d Howitzer Battalion, 17th Artillery, was attached 
to the 25th Infantry Division.  He testified that he was 
awarded the Combat Infantry Badge for his service while 
attached to the 25th Infantry Division.  Further, he 
testified that, while attached to the 25th Infantry Division, 
he met three soldiers he knew, one of which was a high school 
friend.  He maintains he was with this friend in battle, 
during "Operation Cedar Falls," when the friend was killed in 
action on July [redacted], 1966.  The other two friends subsequently 
died in battle on July [redacted], 1966, in the same operation, in 
which the veteran asserts he was involved.

The numerous VA outpatient treatment records show that the 
veteran has been treated at the Raleigh, North Carolina, Vet 
Center since May 1991 and at the Durham, North Carolina, VA 
Medical Center since November 1992 for PTSD.  He has 
participated in individual psychotherapy, weekly group 
psychotherapy and pharmacotherapy, and psychiatric treatment.  
As recently as May 2002, a board of VA psychologists 
diagnosed PTSD.  However, this diagnosis, like those in the 
past were based on a history as related by the veteran, and 
not based on any verified traumatic incidents in service.

The veteran's Social Security Administration records show 
that he was awarded disability benefits in September 1993, 
effective from November 1991.  The bases for the award were 
the veteran's VA outpatient treatment records showing 
treatment for PTSD from September 1992 to June, 1993.  Under 
Social Security regulations, the veteran was found disabled, 
warranting benefits.

The evidence shows that the veteran has a medical diagnosis 
of PTSD and a link, established by medical evidence, between 
the current symptoms of PTSD and claimed in-service 
stressors.  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD in light 
of the remaining criterion for service connection, namely, 
credible evidence that the claimed stressor(s) actually took 
place.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. 3.304(f) (1995); Cohen, 10 Vet. App. 
at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, his lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony or 
statements.  Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. 
at 98.

Section 1154(b), however, "does not require the acceptance of 
a veteran's assertion that he was engaged in combat with the 
enemy; it would be tautological to conclude that it did."  
Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 Vet. App. 
132, 136 (1994).  Moreover, mere presence in a combat zone, 
or the reporting of indirect experiences of an individual 
while there, are not sufficient to show that the veteran 
engaged in combat with the enemy.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The claims folder contains a copy of the veteran's DD Form 
214, Discharge from Active Duty Service, which was received 
from the service department in 1972.  This is a copy of the 
original document and has a "1" printed in the lower right- 
hand corner.  A second copy is also of record and has a "4" 
printed in the lower right-hand corner.  These documents are 
essentially identical, (copy "4" appears to be a carbon 
copy of "1") and show that the veteran was awarded the 
National Defense Service Medal, Sharpshooter (Rifle M-14) 
Badge, Vietnam Service Medal, with two Bronze Stars, and the 
Republic of Vietnam Campaign Medal, with 60 Device.  However, 
a copy of the DD Form 214 (with a "2" printed in the lower 
right-hand corner) submitted by the veteran in 1992 (also a 
carbon copy), shows, in addition to the just-mentioned 
awards, that he also was awarded the Purple Heart Medal, Air 
Medal, Bronze Star Medal with "V" device, Combat Infantryman 
Badge, and Senior Parachutist Badge.  However, these 
additional awards appear to have been typed in at another 
time, and are suspect.  The veteran also produced a photocopy 
of a certificate showing he was awarded the Purple Heart 
Medal in October 1967 for wounds sustained on June [redacted], 1966.  
The typed information on this document also appears to have 
been altered.  Finally, the information contained on the DD 
Form 214 copy "2" submitted by the veteran in 1992 is 
contradicted by the absence of such recordation on the 
original DD Form 214 (copies 1 and 4) received from the 
service department in 1972.  Further, the service department, 
when asked by the RO, was unable to verify the veteran's 
receipt of those additional medals and awards; neither was 
the United States Armed Services Center for Research of Unit 
Records (CURR), despite numerous attempts to do so.   VA 
received multiple copies of the veteran's personnel records.  
These, too, failed to indicate the award of any of the medals 
and awards that had been added in the copy the veteran's DD 
Form 214, which he submitted in 1992.

The veteran maintains that he was awarded the Purple Heart 
Medal for a punji stick wound to the front of his left leg, 
which occurred on June [redacted], 1966, during a "tunnel rat" 
mission, resulting in a two-day stay in a field hospital.  It 
was during the hospital stay he alleges that he received both 
the Purple Heart and Bronze Star medals.  However, there is 
no indication, finding, or history of any wound to the 
veteran's left leg contained in his service medical records.  
Likewise, there is no indication of any such awards in his 
service personnel records.

Further, the veteran stated that he had pinned his Purple 
Heart Medal and Combat Infantryman Badge on his mother when 
she died in late 1987 and that they were buried with her.  He 
did submit a photograph of a Bronze Star Medal, alleged to be 
his, with a date of March 10, 1993, written on the back of 
the photograph.  However, there was no supporting 
documentation submitted along with the photograph.  He 
claimed that the citation awarding him the Bronze Star Medal 
was stolen, along with other valuable papers, when his house 
was broken into in May 1977.  He also submitted a copy of a 
police report of a breaking and entering and larceny dated in 
May 1977, and a copy of a newspaper article addressing the 
burglary.

Based on the alterations and contradictions contained in the 
evidence submitted by the veteran, the Board has concluded 
that the copy of the DD Form 214, the Purple Heart Medal 
certificate, and information pertaining to the receipt of a 
Bronze Star Medal, with "V" device, are not credible.  The 
Board will not accept the veracity of those documents on the 
basis that they have been fabricated.  Hence, such documents 
will not be accepted as showing that the veteran was engaged 
in combat with the enemy.

As for the deaths of the three servicemen noted by the 
veteran as stressful experiences, especially the death of his 
high school friend, the CURR was able to verify that each had 
been killed in action, the date of each of those combat 
deaths and that the servicemen were members of the 25th 
Infantry Division at the time of their deaths.  However, the 
CURR personnel were unable to verify that the veteran was 
attached to the 25th Infantry Division at the time of their 
deaths or that the veteran's unit, or any members thereof, 
were ever attached to the 25th Infantry Division or 
participated in "Operation Cedar Falls" during the time frame 
claimed by the veteran.  The CURR provided VA with copies of 
Operational Reports-Lessons Learned (OR-LL's) submitted by 
the veteran's unit, 2d Howitzer Battalion, 17th Artillery, 
for the quarters ending in July 1966 and October 1966.  These 
reports contain a by name list of unit personnel receiving 
awards during those periods.  The veteran's name is not 
listed for any award.  The veteran's Battery was attached to 
different artillery units during those periods, but not to an 
infantry unit.  The only casualty and wounding occurred in C 
Battery during these time periods was when a Howitzer muzzle 
burst in June 1966.  Nowhere in his testimony, 
correspondence, or medical records is there any mention by 
the veteran of this incident.  Hence, although there is 
verification that the soldiers whom the veteran named were 
killed in action, there is no official verification that the 
veteran had served in the same unit with them, fought along 
side them in battle, or in fact that the veteran had had any 
contact with them at the time of any of their deaths, or 
shortly before.

Nevertheless, in January 1998, the veteran submitted a signed 
statement from his deceased high school friend's mother, 
dated in December 1997, essentially relating that she had 
received a letter from her son shortly before his July 1966 
death in Vietnam in which the son reported that he had met 
the veteran, a longtime friend and classmate, and that they 
were in the same operation together.  The deceased service 
member's mother further noted that the letter from her son 
had been lost in a house fire in 1987.  A VA field examiner 
reported in November 2001 that he had returned to the 
deceased serviceman's mother's home for verification of the 
letter from her deceased son, but was told that she was not 
able to remember the letter and that she did not want to talk 
about it.  In April 2002, VA received another letter from the 
deceased serviceman's mother, which was submitted by the 
veteran.  In that certified letter, dated in April 2002, she 
acknowledged that she was the mother of the deceased 
serviceman; she understood the contents of the December 1997 
letter; and the last letter she received from her son before 
he was killed mentioned that he had run into a longtime 
friend and classmate, the veteran, and that they were on the 
same operation together.

Also received and dated in April 2002 was a certified letter 
from the deceased serviceman's younger brother, who was eight 
years old when his brother was killed in Vietnam.  This 
letter also was submitted by the veteran.  In the letter, the 
brother related that his deceased brother and the veteran had 
attended high school together; they were in Vietnam together 
on the same operation; and that he had learned this 
information from his family when he was in his teens.

As for the above-mentioned letters, both were written many 
years after the fact, are based on past recollections as well 
as the veteran's own uncorroborated story of being in the 
same unit as the deceased serviceman.  In fact, there is no 
verification that the veteran ever was attached or assigned 
to the 25th Infantry Division, or that he had participated in 
"Operation Cedar Falls."  The Operation Reports for the 2d 
Howitzer Battalion, 17th Artillery, do not show that the 
unit, or any part thereof, was involved in "Operation Cedar 
Falls."

For all the reasons mentioned earlier in this decision, the 
Board finds that the veteran's testimony and documents 
submitted by him to support his allegations of combat are 
simply not credible, to include the above-mentioned letters, 
which are based on reports which have not been corroborated 
by any credible sources.  Hence, the Board finds that there 
is no credible evidence that the veteran engaged in combat 
with the enemy.  Therefore, verification of a claimed in-
service stressor is required.  Further, a noncombat veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).

The report of the veteran's January 2001 VA psychiatric 
examination notes that he was diagnosed as having anxiety 
disorder, not otherwise specified, based on examination of 
the veteran, the record, and the fact that, other than the 
veteran's own allegations, there is no credible supporting 
evidence that a claimed stressor actually occurred.

The Board finds that the record does not contain evidence 
that tends to establish the criteria for establishing PTSD 
(under either the former or revised version of 38 C.F.R. § 
3.304(f)).  Although the veteran has a diagnosis of PTSD and 
there is medical evidence linking his alleged in-service 
stressors and his PTSD symptoms, there is no independent 
corroboration of at least one of the stressors linked by 
medical opinion to the PTSD symptomatology.  Having carefully 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


